Citation Nr: 0802391	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome 
with vertigo, also claimed as cochlear and vestibular 
dysfunction.

2.  Entitlement to special monthly compensation based on aid 
and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to March 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision rendered by the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
special monthly compensation for regular aid and attendance.  
In a January 2003 rating action, the RO denied service 
connection for Meniere's syndrome, with vertigo, claimed as 
cochlear and vestibular dysfunction.  In 2004, this appeal 
was transferred to the jurisdiction of the Huntington, West 
Virginia RO.

The veteran had requested a hearing before a Veterans Law 
Judge in his substantive appeal dated in October 2003.  
However, in a written statement received in September 2007, 
the veteran indicated that he no longer desired a hearing.  


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether Meniere's 
syndrome, claimed as cochlear and vestibular dysfunction, is 
causally related to acoustic noise trauma from military 
service. 

2.  The veteran is neither bedridden nor a patient in a 
nursing home, and the cumulative medical evidence does not 
indicate that his service-connected disabilities cause him to 
be in need of the regular aid and attendance of another 
person due to his service-connected disabilities.

3.  The veteran does not have a single disability rated as 
100 percent disabling, and he is not permanently housebound 
by reason of service-connected disabilities.  




CONCLUSIONS OF LAW

1.  Meniere's syndrome was incurred as a result of active 
military service.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2007). 

2.  The criteria for special monthly compensation based on 
the need for the regular aid and attendance by another person 
have not been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that substantially complete claims were 
received in June 2000 and September 2002.  Since then, the 
provisions of the VCAA have been fulfilled by information 
provided to the veteran in letters from the RO/AMC dated in 
April 2003, October 2003 and April 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in evidence in his possession that would support 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

If there has been any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case based on the 
written notices provided to the veteran by the VA over the 
course of this appeal, and by the grant of service connection 
for Meniere's syndrome with vertigo.


Analysis

Meniere's syndrome

The veteran contends he is entitled to service connection for 
Meniere's syndrome.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran is currently service-connected for tinnitus and 
bilateral hearing loss.  Service medical records show that 
the veteran was exposed to noise from gunfire during 
training, and from his position as an aircraft engineer.  
Service medical records do not show diagnoses or treatment 
for Meniere's syndrome.  

In support of his claim, the veteran has provided nexus 
opinions from both VA and non-VA physicians.  In a June 2000 
written opinion N.V., M.D., a private neurologist, indicated 
that the veteran's cochlea-vestibular degeneration caused his 
hearing, bilateral tinnitus, and balance problems.

In written medical opinions dated in September 2001 and 
October 2001, M. E. C., M.D., Otolaryngology Section Chief at 
the VA Medical Center in Martinez, California, indicated that 
the veteran had significant bilateral cochlear and vestibular 
dysfunction, which was related to military service.  She 
noted that the veteran had a history of loud noise exposure 
in the military and had suffered multiple problems as a 
result, such as documented bilateral hearing loss, tinnitus, 
and vertigo.  She stated that the veteran suffered from daily 
attacks of vertigo and chronic gait instability.  In the 
September 2001 statement, M. E. C., M.D. indicated that the 
veteran had been evaluated with a head computed tomography 
(CT) scan, audiometric testing, and an electronystagmogram 
(ENG).  According to her, those examinations supported 
evidence of significant bilateral cochlear and vestibular 
dysfunction.  She concluded that the veteran's ear problems 
were a direct result of the acoustic trauma incurred during 
his military service.

The veteran underwent a VA ear disease examination in 
November 2002.  The examiner did not indicate that a review 
of the claims file was performed.  The veteran reported that 
he was exposed to high noise in service, which left him with 
tinnitus since the 1950's.  He denied having a problem with 
dizziness until approximately three years ago.  The veteran 
further noted that when this first happened, he noticed that 
the usual sound of the tinnitus changed, directly related to 
the period of dizziness.  He felt vertigo in association with 
a "jingling" sort of noise in both ears.  The veteran 
notices that he usually has episodes now where he will become 
very vertiginous associated with this jingling noise in his 
ears.  It happens periodically and there is no prodrome.  The 
examiner noted that the veteran was a poor historian, but he 
did have a history of panic disorder, seizure disorder, 
hypertension, and a head injury in the eighth grade.  The 
veteran was an aircraft engine mechanic in service.  

Upon physical examination, the veteran was unsteady on his 
feet, and had a mild wide-based gait.  He had some difficulty 
with rapid alternating movements of both hands.  Romberg was 
negative.  The veteran had some difficulty performing a 
tandem walk; but otherwise, the examination of the ears was 
unremarkable.  The sensation to light touch was intact and 
the neurological examination was unremarkable.  The clinical 
assessment was intermittent vertigo, most likely secondary to 
Meniere's syndrome.  The examiner opined it was not likely 
that the vertigo/Meniere's syndrome were incurred during 
service, because this syndrome started three years ago, not 
in association with any obvious service-related disorders.  
The veteran does have service-related noise-induced hearing 
loss.  He concluded that while noise can cause cochlear 
dysfunction, he "did not expect vestibular dysfunction in 
this circumstance."

Additional VA outpatient treatment records dated in January 
2005 reflect intermittent complaints of dizziness.

The Board observes that the record contains both favorable 
and unfavorable opinions.  Following a careful review of the 
record, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the service connection for 
Meniere's syndrome, claimed as cochlear and vestibular 
dysfunction, is warranted.  

The RO essentially denied the claim solely on the basis of 
the VA examiner's opinion, whom they noted was board-
certified in otolaryngology.  However, the Board notes that 
the credibility and weight to be attached to such medical 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).   

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
probative value of a physician's statement is also dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

As an initial matter, exposure to acoustic trauma during 
military service is ceded.  The opinion from the VA 
Otolaryngology Section Chief, M. E. C., M.D. attributes the 
current cochlear and vestibular dysfunction to the acoustic 
trauma experienced during service.  While, M. E. C., M.D. did 
not indicate review of the veteran's claims file, she did 
identify several clinical tests which had been performed such 
as a CT scan, audiometric testing, and ENG, the results of 
which were analyzed in support of her opinion.  The Board 
also notes that M. E. C., M.D. specializes in the specific 
area of medicine at issue (i.e., otolaryngology), so she has 
the esoteric knowledge and expertise required to make the 
necessary determination - whereas the November 2002 VA 
examiner actually specializes in occupational and internal 
medicine and perhaps does not share the same level of 
expertise.  Cf. Black v. Brown, 10 Vet. App. 279 (1997); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Thus, the opinion is found to be competent.

There is no indication that the November 2002 VA examiner 
conducted any pertinent clinical tests or reviewed the 
veteran's claims file.  In addition, the only rationale in 
support of his opinion was that the dizziness had begun three 
years prior.  The Board also notes that the examiner stated 
that the vertigo had not occurred in association with a 
service-connected disorder, when in fact it had.  The veteran 
is service-connected for tinnitus, and he indicated to 
medical personnel that the vertigo sensation accompanied 
changes in the pitch of the tinnitus.  The veteran is 
competent to testify as to matters of lay perception, such as 
what he hears or feels secondary to tinnitus, and prior to 
the onset of vertigo.  See generally Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  For all of these reasons, the 
Board finds that the examiner's opinion is not entitled to 
greater weight than the opinion of the VA Otolaryngology 
Section Chief, M. E. C., M.D.  In sum, the evidence is in 
equipoise.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (2007).  Here, the evidence is in relative 
equipoise as to whether the claimed cochlear and vestibular 
dysfunction (Meniere's) is related to acoustic trauma in 
service.  Thus, the benefit of the doubt must be resolved in 
favor of the veteran.  

Therefore, service connection for Meniere's syndrome with 
vertigo, also claimed as cochlear and vestibular dysfunction, 
is granted. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

Special monthly compensation

The veteran asserts that he is entitled to special monthly 
compensation based on the need for the regular aid and 
attendance.  The Board has considered his contentions, but 
finds however, that the preponderance of the evidence is 
against the claim.  

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a); 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2007).

"Bedridden" will be a proper basis for the aid and 
attendance determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  Id.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In the present appeal, the veteran does not have a single 
service-connected disability rated as 100 percent.  Service 
connection is currently in effect for the following: panic 
disorder, with specific phobia rated 70 percent disabling; 
seizure disorder, rated as 20 percent disabling; tinnitus, 
rated as 10 percent disabling; bilateral hearing loss, rated 
as 10 percent disabling; blepharitis, rated as 10 percent 
disabling and hypertension, rated as noncompensably (0 
percent) disabling.  The Board must therefore consider if 
these service-connected disabilities alone, render the 
veteran in need of regular aid and attendance.  In this 
regard, the Board has reviewed the August 2002, September 
2002 and March 2005 aid and attendance examinations; as well 
as VA outpatient treatment records dated between September 
2001 and June 2007.  

At the August 2002 aid and attendance examination conducted 
by a physician at UC Davis Neurological Clinic, it was noted 
that the veteran drove unaccompanied to the examination in 
his private automobile.  The veteran reported that he was 
able to walk without the assistance of another person, 
although with a cane.  He also reported symptoms of anxiety 
depression, memory loss, poor balance, left knee pain with 
use of brace and a cane for walking.  He further related that 
he had tremors and dropped things.  Upon physical 
examination, the veteran appeared anxious and depressed.  
There was no restriction in the spine, trunk or neck.  In 
sum, the pathology noted was anxiety, depression and memory 
loss.  The examiner concluded that the veteran would need 
some help with activities of daily living.  

At the September 2002 aid and attendance neurological 
examination, the veteran again reported difficulty with 
walking, balance, neck pain and anxiety.  He reported that he 
may drop things.  Upon physical examination, the examiner 
indicated that the veteran walked with a knee brace because 
the knee gives way.  The left knee had torn cartilage and 
because of this the veteran wore a knee brace and had a limp.  
The examiner also noted that the veteran's cervical strain 
may affect the motor function of his arms.  There was 
decreased range of motion in the back and neck.  The examiner 
concluded that the veteran would need some help with 
activities of daily living.  

At the final March 2005 aid and attendance examination, the 
veteran's medical history showed that he was not permanently 
bedridden.  The veteran reported that he was unable to clean, 
do laundry or other chores due to his physical impairment.  
The veteran reported that he spent 8 hours in bed between 
nine o'clock am and nine o'clock pm.  The examiner indicated 
that the veteran was not accompanied to the examination.  The 
veteran ambulated with a cane and was stable.  On physical 
examination, the examiner reported that the veteran's 
nutrition was fair.  His blood pressure was 128/70.  His 
posture and general appearance was noted to be mildly 
kyphotic, obese, and anxious appearing.  The veteran 
demonstrated full range of motion in his bilateral upper 
extremities with 5/5 strength, including grip.  He had 
diminished range of motion that was painful involving the 
cervical and lumbar spine, right hip and left knee.  Strength 
was 4/4.  The range of motion in the cervical and lumbar 
spine was very restricted with marked discomfort.  The 
veteran demonstrated full range of motion in his bilateral 
lower extremities with 5/5 strength.  There was no atrophy or 
contractures.  His gait was stable, but slow, with use of a 
cane.  The veteran was able to maintain his balance, but 
could not squat or bend.  The examiner also noted that the 
veteran was not homebound.  He had no control problems 
involving his bowels and bladder.  He did have some 
difficulty with balance associated with chronic 
osteoarthritis pain which inhibits his ability to properly 
perform his activities of daily living independently, 
including cleaning his home, doing laundry, and miscellaneous 
chores.  However, the veteran is able to walk without the 
assistance of another person, up to one block.  He is able to 
leave his house at his discretion, but requires assistance to 
appointments.  The final diagnosis was osteoarthritis at 
multiple sites including cervical spine, lumbar spine, right 
hip, and left knee.  The examiner certified that the veteran 
required the daily personal health care services of a skilled 
provider without which he would require hospital, nursing 
homes or other institutional care.

The VA outpatient treatment records reflect that the veteran 
has numerous service-connected and non-service-connected 
disabilities for which he receives treatment and which cause 
significant impairment in completing activities of daily 
living.  However, the cumulative VA outpatient treatment 
records, and the mental health counseling and psychiatry 
notes in particular, show that the veteran has been 
encouraged to volunteer in his community, participate in 
church ministries, and exercise regularly.  Previously, the 
veteran had volunteered at a homeless shelter and lead weekly 
devotionals up until sometime after May 2005, when he quit 
due to conflicts with the manager of the volunteer 
coordination.  The outpatient treatment records also show 
that veteran has maintained the ability to drive by himself 
and has not been advised to discontinue.

Based upon a review of the cumulative evidence, the Board 
finds that the veteran is not entitled to special monthly 
compensation based upon a need for regular aid and 
attendance.  In this regard, the Board notes that the veteran 
is not permanently bedridden or housebound.  He maintains the 
ability to drive himself in his car, unaccompanied.  The 
veteran was able to drive to all three aid and attendance 
examinations by himself.  The veteran is also able to 
ambulate without the assistance of another person, although 
he requires use of a cane.  In addition, the Board notes that 
the veteran had previously volunteered at a homeless shelter 
and led weekly devotionals there up until sometime after May 
2005, when he quit due to conflicts with management.  The 
Board also finds it significant that the veteran's VA medical 
providers continue to encourage him to exercise, and to 
participate in social activities such as volunteering or 
becoming more active in the church.  Clearly then, he is not 
permanently bedridden or housebound.

Furthermore, the cumulative evidence also does not show that 
the veteran's service-connected disabilities render him so 
helpless as to prevent him from dressing or undressing 
himself, keeping himself ordinarily clean and presentable; 
frequently needing adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without such aid; feeding himself 
through the loss of coordination of upper extremities or 
through extreme weakness; and attending to the wants of 
nature.  There is also no evidence of incapacity, which 
requires care or assistance on a regular basis to protect the 
veteran from the hazards or dangers incident to his daily 
environment, as a result of his service-connected 
disabilities.  Rather, the examiners indicated that the 
veteran required daily personal assistance to complete his 
chores and other activities of daily living, due to the 
multiple sites of non-service-connected osteoarthritis which 
affects the back, hip, and left knee. 

In the absence of such factors, the medical evidence of 
record provides highly probative evidence against the 
veteran's claim of entitlement to special monthly 
compensation based upon the need for regular aid and 
attendance.  For these reasons, the Board concludes that 
special monthly compensation based on the need for the 
regular aid and attendance of another person is not 
warranted.


ORDER

Service connection for Meniere's syndrome with vertigo, also 
claimed as cochlear and vestibular dysfunction, is granted.

Special monthly compensation, based on the need for the 
regular aid and attendance, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


